DETAILED ACTION
This office action is in response to the amendment received on February 9, 2021, Claims 1-15 remain pending in the application and have been fully examined.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   
Such claim limitation(s) is/are: a finger integral to said sleeve and is configured to extend though said tool collar, in claims 1, 7 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

OR
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are Finally rejected under 35 U.S.C. 102(a)(1) as anticipated by Ivinson et al. (2014/0070498) or, in the alternative, under 35 U.S.C. 103 as obvious over Ivinson et al. (2014/0070498) in view of Peters et al. (2015/0336246).

In reference to claim 1, Ivinson et al. disclose a tool mount with flexible finger connector (Figures 16-20) comprising: a tool collar (900) with a closed back end, a front end, an outer annular wall (921, Figures 17 and 19 and Paragraph 8) and an open ended tool socket (925) through the front end, and an inner annular wall (923) in the tool socket; a bearing guide (14) with a fluid connection (because it extends therethrough) from the outer annular wall to the inner annular wall; a generally cylindrical sleeve (700) with an outer annular wall (710) and inner annular wall (712); a flexible hinge flap (801) formed in the sleeve, fluidly connecting the outer and inner annular walls with a fixed first end arguendo that, Ivinson et al. lack, the finger being integral to said sleeve than Peters et al. is hereby applied for such a teaching and is discussed in further detail below. Peters et al. teach that it is old and well known in the art at the time the invention was made to provide different techniques for attaching a sleeve (at 380 in embodiments shown in Figures 37-39 or at 410 in embodiments shown in Figures 47-48) to a tool (300) by using different attachment mechanisms (at 382 and 384 in Figures 37-39 and another attachment mechanism at 416 and 418 in Figures 47-48), wherein in a first embodiment (see Figures 47-48), the attachment mechanism (i.e. 416 and 418) is formed similar to the finger/ball attachment mechanism (i.e. 800 and 40), of Ivinson et al. (see Figure 20), and in a second embodiment (see Figures 37-39), the finger/ball attachment mechanism has been replaced with another attachment mechanism (at 384 and 382, see Figures 37-39) that is formed from a flexible finger (at 384) that is integral (see last line in paragraph 150 or Figure 39) to sleeve (380, see Figures 37-39). Note; because these two embodiments are equivalent to one another they may be replaced with one another as needed by the user (Paragraphs 53, 63, 150, 153 and 183). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the finger/ball (40) attachment mechanism, of Ivinson et al., with the known 

In reference to claim 2, Ivinson et al. disclose that said flexible hinge flap is one of "U" shaped and "C" shaped (Figure 18). 

In reference to claim 3, Ivinson et al. disclose further comprising an alignment positioning catch (915) on the tool collar (Figure 17). 

In reference to claim 4, Ivinson et al. disclose that the alignment guide is one of a latch and a catch (915, Paragraph 46 and Figure 17). 

In reference to claim 5, Ivinson et al. disclose further comprising a tool (110) with a shaped proximal end (111) and an annular bearing guide (112) reversibly mountable to said tool socket (Paragraph 49). 

In reference to claim 6, Ivinson et al. disclose that the hinge flap moves from an at rest position to an active position when the distal end of the tool is inserted; and when the flap (see Figures 37-39 of Peters et al.) moves from an at rest position to an active position when the distal end of the tool is inserted; and when the hinge flap returns to the at rest position when the finger is in the annular bearing guide (see Figures 37-39 of Peters et al.).

In reference to claim 7, Ivinson et al. disclose a tool mount with flexible finger connector comprising: a tool collar (900) with a closed back end, a front end, an outer annular wall (921, Figures 17 and 19 and Paragraph 8) and an open ended tool socket (925) in the front end forming an inner annular wall (923), a guide (14) with a fluid connection from the outer annular wall to the inner annular wall; a generally cylindrical sleeve (700) with an outer annular wall (710) and inner annular wall (730) wherein the sleeve is fitted over the tool collar; a flexible hinge flap (801) with a free end (808) formed within an aperture (812) in the sleeve wherein the aperture fluidly connects the outer and inner annular walls (Figure 19), a finger (40) extending from the free end (808) towards the interior of the cylindrical sleeve; wherein said finger is integral to said sleeve (i.e. when fully assembled) and is configured to extend though said tool collar (Figure 19), a shaft (20) attached to the closed back end of the tool collar (Figure 16) and, wherein the finger protrudes through the guide into the tool socket and may be displaced by the insertion of a tool into the tool socket (Figures 16-20). Assuming arguendo that, Ivinson et al. lack, the finger being integral to said sleeve than Nino et al. is hereby applied for such a teaching and is discussed in further detail below. Peters et al. teach that it is old and  Note; because these two embodiments are equivalent to one another they may be replaced with one another as needed by the user (Paragraphs 53, 63, 150, 153 and 183). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the finger/ball (40) attachment mechanism, of Ivinson et al., with the known technique of providing an attachment mechanism including the flexible finger (384) integral to said sleeve, as taught by Peters et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which more effectively retains the sleeve onto a tool, while allowing the sleeve to float in a forward and rearward direction thereby allowing the device to more effectively be removably and reversibly receivable over the tool in a first orientation and a second orientation.



In reference to claim 9, Ivinson et al. disclose that said sleeve has memory and is formed of at least one of plastics, resins, composites, rubbers, and polymers (Paragraph 10 and claim 10). 

In reference to claim 10, Ivinson et al. disclose that the sleeve has a thickness (H1) greater than the thickness (H2) of the flexible hinge flap (Paragraphs 37 and 39 and see claim 14). 

In reference to claim 11, Ivinson et al. disclose that the hinge moves from an at rest position to an active position when the distal end of the tool is inserted and returns to the at rest position when the finger is in the bearing guide (Figures 19 and 20). And, Ivinson et al. as modified by the prior art also provide that the hinge (see Figures 37-39 of Peters et al.) moves from an at rest position to an active position when the distal end of the tool is inserted and returns to the at rest position when the finger is in the bearing guide (see Figures 37-39 of Peters et al.).

In reference to claim 12, Ivinson et al. disclose a method of reversibly attaching tools, the method comprising: forming a flexible hinge flap (801) on a cylindrical sleeve (700) with a guide (810) surrounding a portion of the hinge, the guide forming a passageway  forming a finger (at 40) on a free end (808) of the hinge flap oriented toward the center of the cylindrical sleeve (Figure 19); placing the sleeve around a tool collar (900) (Figures 16-20), the tool collar comprising; an axial tool socket (925); a bearing guide (14) generally perpendicular to the tool socket; orienting the flexible hinge around the tool socket whereby the finger is positioned over the bearing guide and extends into the tool socket (Figure 10),  inserting a tool shaft (110) with shaped proximal end (111) and tool guide (112) formed therein, into the tool socket; and, using force to move the finger with the proximal end of the tool whereby the finger moves away from the tool socket as the flexible hinge flap becomes momentarily displaced by the tool shaft and allows passage of the tool shaft (Figures 16-20) and wherein said finger is integral to said sleeve (i.e. when fully assembled) and is configured to extend though said tool collar (Figure 19). Assuming arguendo that, Ivinson et al. lack, the finger being integral to said sleeve than Nino et al. is hereby applied for such a teaching and is discussed in further detail below. Peters et al. teach that it is old and well known in the art at the time the invention was made to provide different techniques for attaching a sleeve (at 380 in embodiments shown in Figures 37-39 or at 410 in embodiments shown in Figures 47-48) to a tool (300) by using different attachment mechanisms (at 382 and 384 in Figures 37-39 and another attachment mechanism at 416 and 418 in Figures 47-48), wherein in a first embodiment (see Figures 47-48), the attachment mechanism (i.e. 416 and 418) is formed similar to the finger/ball attachment mechanism (i.e. 800 and 40), of Ivinson et al. (see Figure 20), and in a second embodiment (see Figures 37-39), the finger/ball attachment mechanism has been replaced with another attachment mechanism (at 384 and 382, see Figures 37-39) that  Note; because these two embodiments are equivalent to one another they may be replaced with one another as needed by the user (Paragraphs 53, 63, 150, 153 and 183). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the finger/ball (40) attachment mechanism, of Ivinson et al., with the known technique of providing an attachment mechanism including the flexible finger (384) integral to said sleeve, as taught by Peters et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which more effectively retains the sleeve onto a tool, while allowing the sleeve to float in a forward and rearward direction thereby allowing the device to more effectively be removably and reversibly receivable over the tool in a first orientation and a second orientation.

In reference to claim 13, Ivinson et al. disclose further comprising further inserting the tool shaft until the finger moves into a guide in the tool’s proximal end and reversible affixes the tool in the tool socket (Paragraphs 11-13, 38, 49, and claims 8 and 16). 

In reference to claim 14 (note; depending from the method of claim 12), Ivinson et al. disclose that the sleeve has a thickness (H1) greater than the thickness (H2) of the flexible hinge flap (Paragraphs 37 and 39 and see claim 14). 



Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.
Applicant contends that, “As can be seen above, the finger 42 is formed integrally with the sleeve 30 (in this particular embodiment being formed integrally with hinge body 35, which sleeve 30 comprises [See also USPGPub 2019/0030694: paragraphs [0040] and [0044]]... Ivinson does not teach this feature. The Office cites to structure 40 in FIG. 20 of Ivinson as allegedly being equivalent to the finger of Applicant's claim 1. However, not only does structure 40 of Ivinson not disclose the above-emphasized particular finger configuration, but Ivinson actually does not even disclose a finger configuration at all. Indeed, Ivinson discloses structure 40 to be a ball bearing. While the Office technically does cite Ivinson in a novelty objection, the Office also seemingly recognizes Ivinson's failure to teach a finger structure in citing to Peters and Nino solely for disclosure of that feature. However, like Ivinson, Peters and Nino also fail to teach the above-emphasized claim 1 finger configuration.”  However, the examiner respectfully disagrees with this statement. The examiner notes that the term “integral” does not mean the same as the term “monolithic”. According to www.dictionary.com the term “integral” is defined as being; “consisting of parts or composed of parts that together constitute a whole”. Thus, when the device, of Ivinson et al., is fully assembled the ball/finger (40) is integral to sleeve (700) because they are both “parts that together constitute a whole” thereby meeting the definition and thus the limitations of the claims. Next, there are no structural limitations within the claims pertaining to the “finger” that would prevent the above interpretation of the ball forming the finger from being made. Note, the definition of the term “finger” according to www.dictionary.com is defined as being; “something like a finger in form or use, as a projection or pointer” or “any of various projecting parts of machines.” Since, the ball/finger (40), of Ivinson et al., is formed as “a projection” or “a projecting part”, it meets the definitions above and thus the limitations of the claims. Furthermore, because the “finger” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, any prior art that covers the corresponding structure described in the specification as performing the claimed function, and equivalents thereof may be applied. Therefore, as previously discussed in the rejection above, Peters et al., teach that a ball (416, as shown in Figures 47-48) is equivalent to a finger (at 384, as shown in Figure 37-39) and may be replaced with such a finger thereby also meeting the “integral” limitations of the claims. Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper and thus is maintained.  
Applicant contends that, “The Office equates structure 384 with the finger of claim 1; however, this structure does not "extend through [a] tool collar" as claim 1 requires. Instead, structure 384 simply "pinches" or "hugs" the reduced diameter portions of the Peters device. See also Peters: paragraph [0150].”   (900, see Figure 19). Peter et al. merely taught that it was known to replace a ball (416, Figure 48) with an integral finger (384, Figure 39). Thus, the ball/finger (40), of Ivinson et al., which already was shown as extending through the tool collar (900, see Figure 19) would be replaced with the integral finger (384, Figure 39), which would also extend through the tool collar when combined with Ivinson et al. It appears that the applicant is interpreting each reference individually rather than taking what each reference specifically teaches and applying that teaching into the combination and interpreting the combination as a whole. The combination as a whole meet the limitations of the claims therefore the examiner believes the rejection is proper and thus maintained. The examiner has considered the arguments directed to Nino but note that they are considered moot because the Nino et al. reference is currently only being cited below in the Conclusion as being pertinent to applicant's disclosure.  
   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nino et al. (WO2014/205264, cited by applicant). Nino et al. teach that it is old and well known in the art at the time the invention was made to provide a sleeve (50) connected over a tool collar (20), providing the sleeve (50) with a flexible hinge flap (30 and 60) formed in the sleeve (Figure 3b), fluidly connecting outer and inner annular walls with a fixed first end (i.e. the right most end of 55 as seen in Figure 3b) and a free second end (i.e. formed as the inner end of 55 extending adjacent and includes an attached finger (32/34 and 36) extending from the second end towards the interior of the sleeve (Figures 1-10). 
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, applicant further defined that the finger is integral to the sleeve.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723